Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 05/27/2022. 
Claims 1-7 and 9-19 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 05/27/2022, has been entered. Claims 1, 5, 11, and 18-19 have been amended. Claim 8 has been cancelled.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the claims are given an effective filing date of 5/7/2021.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 04/26/2022 was filed after the mailing date of the final Office Action on 03/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to as being dependent upon a cancelled base claim, and should be rewritten to properly depend upon a pending claim, such as Claim 1. Appropriate correction is required.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7, and 9-17 are directed to a process, claim 18 is directed to a machine, and claim 19 is directed to an article of manufacture. Therefore, claims 1-7 and 9-19 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 18, and 19 recite at least the following limitations that are believed to recite an abstract idea:
storing, in a storage, items and identifiers, wherein: each item is associated with one or more identifiers, the identifiers identify bundle groups of items, and discount information related to purchase of multiple items which are members of a common bundle group; 
receiving, as a first input, a user selection of a main item;
obtaining, from the storage, first information on the main item, of the items, wherein the first information comprises an identifier, of the identifiers, associated with the main item;
querying, based on the identifier, the storage for at least one additional item; 
receiving, from the storage and based on a result of querying the storage with the identifier, at least one additional item, wherein the at least one additional item is related, by the identifier, to the main item by being a member of a first bundle group, wherein the identifier of the at least one additional item matches the identifier of the main item; 
obtaining, from the storage, second information on the at least one additional item of the first bundle group; 
providing, to a user, a first page including a first area containing the first information on the main item, a second area containing the second information on the at least one additional item, and a third area containing a first data related to item purchase; 
identifying one or more additional items selected from the at least one additional item based on a second input corresponding to the second area; 
providing, based on a third input corresponding to the first data, third information related to a purchase of a first item set, wherein the first item set comprises the main item and the selected one or more additional items of the first bundle group; 
providing, to the user, a second page for a purchase of a plurality of item sets including the first item set, wherein the plurality of item sets have set identification information values to be discriminated from each other, and wherein each item set of the plurality of item sets includes at least the main item and one or more of the at least one additional item of the first bundle group; and 
receiving a selection of one of the plurality of item sets, wherein the at least one additional item is related to the main item based on a matching identifier.

The above limitations recite the concept of product selection and purchase facilitation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 18, and 19 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
An electronic apparatus
A database
A terminal
Interfaces
A processor
A non-transitory computer-readable storage medium storing computer-readable instructions executable by a processor
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-7, and 9-17 are directed to the abstract idea itself, and even if they constituted additional limitations, they do not amount to an integration according to any one of the considerations above.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
An electronic apparatus
A database
A terminal
Interfaces
A processor
A non-transitory computer-readable storage medium storing computer-readable instructions executable by a processor
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-7 9-10, 12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajamohideen (US 20120259687 A1), hereinafter Kajamohideen,  in view of Keohane et al (US 7672875 B2), hereinafter Keohane.
Regarding claim 1, Kajamohideen teaches a method of providing item information of an electronic apparatus, the method comprising: 
storing, in a database, items and identifiers, wherein: each item is associated with one or more identifiers (Kajamohideen:), the identifiers identify bundle groups of items, and discount information related to purchase of multiple items which are members of a common bundle group (Kajamohideen: “The identifier database 204 may store a description of a product, along with text, images, video, or other media. It may be desirable to use product identifiers to define a bundle ” [0021] – “the definition module 206 receives a first product identifier assigned to a first product, referred to as a "primary identifier." The primary identifier may be assigned to a primary product in a product bundle. … The accessories may be referred to as "secondary products" that are assigned respective "secondary identifiers."” [0023] – “ To define a product bundle, the seller selects the primary identifier of the primary product via an interface. The seller subsequently provides or selects one or more secondary identifiers of secondary products that may be bundled with the primary product.” [0024] – “the seller optionally defines or selects one or more incentives associated with the bundle. An incentive is a discount or other benefit afforded to a buyer of a bundle that is not afforded to a buyer who does not purchase a bundle. The incentives may include discounts on individual primary or secondary products, a discount based on the number of products added to a bundle, a discount based on a total price of a bundle” [0027]); 
receiving, as a first input, a user selection of a main item (Kajamohideen: “In an operation 402, a request is received for a view product interface of a primary product.” [0041]);
obtaining, from the database, first information on the main item, of the items, wherein the first information comprises an identifier, of the identifiers, associated with the main item (Kajamohideen: “a request is received for a view product interface of a primary product. …The view product interface includes, for example, a description of the product, one or more pictures of the product, information about the seller, price and shipping information, and bundle information.” [0041] – “the identifier database 204 may store a description of a product, along with text, images, video, or other media.” [0021]);
querying, based on the identifier, the database for at least one additional item (Kajamohideen: “In an operation 404, the bundles offered by the seller for the primary product are identified.” [0042] – “In an operation 406, the inventory database 212 is checked for the secondary items in the bundle.” [0043]); 
receiving, from the database and based on a result of querying the database with the identifier, at least one additional item, wherein the at least one additional item is related, by the identifier, to the main item by being a member of a first bundle group, wherein the identifier of the at least one additional item matches the identifier of the main item (Kajamohideen: “In an operation 404, the bundles offered by the seller for the primary product are identified.” [0042] – “In an operation 406, the inventory database 212 is checked for the secondary items in the bundle.” [0043] – “ To define a product bundle, the seller selects the primary identifier of the primary product…subsequently provides or selects one or more secondary identifiers of secondary products that may be bundled with the primary product.” [0024]); 
obtaining, from the database, second information on the at least one additional item of the first bundle group (Kajamohideen: “the identifier database 204 may store a description of a product, along with text, images, video, or other media.” [0021] – “The view product inter face may include a link to a more detailed description of each secondary item” [0044] ); 
providing, to a terminal of a user, a first page including a first area containing the first information on the main item, a second area containing the second information on the at least one additional item, and a third area containing a first interface related to item purchase (Kajamohideen: “An example of a view product interface is provided in FIG. 5. The view product interface includes an option to buy a bundle and the secondary items that may be included in the bundle. The view product interface may include a link to a more detailed description of each secondary item, which may be shown in a pop-up window. The user may select one or more items to add to a bundle or specify a quantity of a secondary item to add to a bundle.” [0044] – See Figure 5: The figure illustrates a first areas [top] containing information on the primary product [a camera]; a second area [bottom left] containing information on the secondary items; and a third area [bottom right] containing an interface [e.g. ‘buy bundle’ button] related to purchase of the bundle of items.); 
identifying one or more additional items selected from the at least one additional item based on a second input corresponding to the second area (Kajamohideen: “The user may select one or more items to add to a bundle or specify a quantity of a secondary item to add to a bundle.” [0044] – “In an operation 412, the selection of the secondary items is received (including quantities) and, in an operation 414, the purchase of the bundled items is processed.” [0045]); 
providing, based on a third input corresponding to the first interface, third information related to a purchase of a first item set, wherein the first item set comprises the main item and the selected one or more additional items of the first bundle group (Kajamohideen: “In an operation 412, the selection of the secondary items is received (including quantities) and, in an operation 414, the purchase of the bundled items is processed.” [0045] – “A buying interface 506 displays a list of the primary product and of the selected secondary products. The buying interface may be updated each time a buyer changes a selection in the bundle interface 504. The buying interface 506 includes the discounted prices of the items in the bundle and applies any further discounts to the bundle as the secondary items are selected.” [0047] –It is recognized that the customer clicks the ‘buy bundle’ button [third input] in section 506 to initiate this purchase.); 

wherein the at least one additional item is related to the main item based on a matching identifier (Kajamohideen: “a primary product may be a camera that is associated with accessories such as tripods, lenses, cases, additional memory, photograph printing Supplies, digital imaging software, flashes, etc. The accessories may be referred to as “secondary products” that are assigned respective 'secondary identifiers.” [0023] – “ To define a product bundle, the seller selects the primary identifier of the primary product via an interface. The seller subsequently provides or selects one or more secondary identifiers of secondary products that may be bundled with the primary product.” [0024]).

While Kajamohideen does teach the purchase of a user selected bundle (Kajamohideen: [0045]) and further teaches, as seen in Figure 5, that multiple different sets of items may be created containing the main item and one or more different additional items, it does not specifically teach providing, to the terminal of the user, a second page for a purchase of a plurality of item sets including the first item set, wherein the plurality of item sets have set identification information values to be discriminated from each other, and wherein each item set of the plurality of item sets includes at least the main item and one or more of the at least one additional item of the first bundle group; and receiving a selection of one of the plurality of item sets.
However, Keohane teaches a web system for package offers of multiple products to be purchased (Keohane: Abstract), including:
providing, to the terminal of the user, a second page for a purchase of a plurality of item sets including the first item set, wherein the plurality of item sets [“alternative packages”] have set identification information values to be discriminated from each other, and wherein each item set of the plurality of item sets includes at least the main item and one or more of the at least one additional item of the first bundle group (Keohane: “responsive to a user selection of selectable option button 612 in the web page illustrated in window 602, alternative package offer controller 304 creates multiple alternative product package offers and triggers an additional window 700 for display of the alternative product package offers.” Col. 12, lines 40-45 – “it is important to note that the productor set of products available for selection as the alternative additional product may be the same set of products or a different set of products from the product or set of products specified for the general package offer.” Col. 10, lines 45-49 – “The rule when alternative package offer controller 304 creates an alternative product package offer… requires the offer to include the user selected product from the general product offer package with an alternative additional product ” Col. 10, lines 29-33 – “a user may select to purchase the current offer, rather than selecting a next option to continue defining the alternative offer” Col. 14, lines 15-17– With reference to Figures 6& 7 and Col. 12, lines 54-Col. 13, line 8, it is recognized that each of the several distinct item sets are discriminated from each other.); and 
receiving a selection of one of the plurality of item sets (Keohane: “an additional offer may be made to the user to select the exact book by the related offer to include in the alternative offer, responsive to a user selection of the offer as illustrated by the positioning of cursor 722” Col. 12, lines 63-66– “a user selects an alternative product package offer” Col. 11, lines 40-41– “system downloads the alternative product package offer to the client system for selection for purchase by the user, wherein the user is enabled to select a final product package including the client selected product and at least one third product” Col. 2, lines 37-40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kajamohideen would continue to teach the purchase of a selected bundle and the ability for creation of a different bundle containing the main item, except that now it would also teach providing, to the terminal of the user, a second page for a purchase of a plurality of item sets including the first item set, wherein the plurality of item sets have set identification information values to be discriminated from each other, and wherein each item set of the plurality of item sets includes at least the main item and one or more of the at least one additional item of the first bundle group; and receiving a selection of one of the plurality of item sets, according to the teachings of Keohane. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to offer alternative product packages to a user (Keohane: Col. 1, lines 5-15).


Regarding Claim 2, Kajamohideen/Keohane teach the method of claim 1, further comprising: changing information displayed on the first interface related to the purchase in response to the identification of the selected one or more additional items (Kajamohideen: “The bundled interface 504 also includes an expandable list of secondary items. The expandable list is expandable by group name and is indicated by the symbol “+'. An expanded list is indicated by the symbol “-”. A secondary item is preceded by a checkbox and is underlined to indicate a link to a more detailed product description. The link may cause a pop-up window to open containing the description. The checkbox may be replaced by a field where a buyer may indicate a desired quantity of the secondary item.” [0046] – “The buying interface may be updated each time a buyer changes a selection in the bundle interface 504.” [0047]).

Regarding Claim 4, Kajamohideen/Keohane teach the method of claim 1, wherein the third information related to the purchase of the first item set is displayed in a fourth area displayed on the first page, and the fourth area includes a second interface for payment of the first item set and a third interface for adding the first item set to a cart list (Kajamohideen: “An example of a view product interface is provided in FIG. 5. The view product interface includes an option to buy a bundle and the secondary items that may be included in the bundle. The view product interface may include a link to a more detailed description of each secondary item, which may be shown in a pop-up window. The user may select one or more items to add to a bundle or specify a quantity of a secondary item to add to a bundle.” [0044] – “payment functions that are supported by the relevant applications of the networked system 102.” [0019]).

Regarding Claim 5, Kajamohideen/Keohane teach the method of claim 1, wherein the receiving the at least one additional item comprises: checking promotion identification information related, via the identifier, to the main item; and identifying the at least one additional item having promotion identification information corresponding to the promotion identification information (Kajamohideen: “the seller optionally defines or selects one or more incentives associated with the bundle. An incentive is a discount or other benefit afforded to a buyer of a bundle that is not afforded to a buyer who does not purchase a bundle. The incentives may include discounts on individual primary or secondary products, a discount based on the number of products added to a bundle, a discount based on a total price of a bundle, a discount on shipping (e.g., secondary items ship free with the primary item), a warrantee or extended warrantee, a more generous return policy, a “buy one, get one free' offer, a discount applied to additional items,” [0027]).

Regarding Claim 6, Kajamohideen/Keohane teach the method of claim 1, further comprising: setting set identification information corresponding to the first item set including the main item and the selected one or more additional items in response to the third input (Kajamohideen: “In an operation 412, the selection of the secondary items is received (including quantities) and, in an operation 414, the purchase of the bundled items is processed.” [0045] – “A buying interface 506 displays a list of the primary product and of the selected secondary products. The buying interface may be updated each time a buyer changes a selection in the bundle interface 504. The buying interface 506 includes the discounted prices of the items in the bundle and applies any further discounts to the bundle as the secondary items are selected.” [0047]).  

Regarding Claim 7, Kajamohideen/Keohane teach the method of claim 6, wherein a value of the set identification information is updated in response to a fourth input related to change of the selected one or more additional items by a user, and a different set identification information value is set in response to a fifth input related to a different item set (Kajamohideen: “The bundled interface 504 also includes an expandable list of secondary items. The expandable list is expandable by group name and is indicated by the symbol “+'. An expanded list is indicated by the symbol “-”. A secondary item is preceded by a checkbox and is underlined to indicate a link to a more detailed product description. The link may cause a pop-up window to open containing the description. The checkbox may be replaced by a field where a buyer may indicate a desired quantity of the secondary item.” [0046] – “The buying interface may be updated each time a buyer changes a selection in the bundle interface 504.” [0047]).

Regarding Claim 9, Kajamohideen/Keohane teach the method of claim 1, wherein the first item set is added to a shopping cart list based on the set identification information, in response to a sixth input of a user (Kajamohideen: “An example of a view product interface is provided in FIG. 5. The view product interface includes an option to buy a bundle and the secondary items that may be included in the bundle.” [0044].  

Regarding Claim 10, Kajamohideen/Keohane teach the method of claim 1, wherein the first page includes a selection interface for selecting each additional item (Kajamohideen: “An example of a view product interface is provided in FIG. 5. The view product interface includes an option to buy a bundle and the secondary items that may be included in the bundle. The view product interface may include a link to a more detailed description of each secondary item, which may be shown in a pop-up window. The user may select one or more items to add to a bundle or specify a quantity of a secondary item to add to a bundle.” [0044] – “The bundled interface 504 also includes an expandable list of secondary items. The expandable list is expandable by group name and is indicated by the symbol “+'. An expanded list is indicated by the symbol “-”. A secondary item is preceded by a checkbox and is underlined to indicate a link to a more detailed product description. The link may cause a pop-up window to open containing the description. The checkbox may be replaced by a field where a buyer may indicate a desired quantity of the secondary item.” [0046]) 

Regarding Claim 12, Kajamohideen/Keohane teach the method of claim 1, wherein the second page includes first information indicating a first price that is a sum of a price of the main item and a price of the at least one additional item, and second information indicating a second price to which a set discount is applied to the first price (Kajamohideen: “A buying interface 506 displays a list of the primary product and of the selected secondary products. The buying interface may be updated each time a buyer changes a selection in the bundle interface 504. The buying interface 506 includes the discounted prices of the items in the bundle and applies any further discounts to the bundle as the secondary items are selected.” [0047] – See in particular Figure 5, which illustrates a sum of the main item and each additional item [$135] and a discounted final price [$121.50] and a discount amount [-$13.50].)

Regarding Claim 13, Kajamohideen/Keohane teach the method of claim 12, wherein the second page further includes third information indicating a difference between the first price and the second price (Kajamohideen: “A buying interface 506 displays a list of the primary product and of the selected secondary products. The buying interface may be updated each time a buyer changes a selection in the bundle interface 504. The buying interface 506 includes the discounted prices of the items in the bundle and applies any further discounts to the bundle as the secondary items are selected.” [0047] – See in particular Figure 5, which illustrates this difference as 13.5 dollars.)

Regarding Claim 14, Kajamohideen/Keohane teach the method of claim 8 [Examiner Note – see Claim Objection above], wherein the second page includes an interface for the user to adjust a purchase quantity of the first item set (Kajamohideen: “The user may select one or more items to add to a bundle or specify a quantity of a secondary item to add to a bundle.” [0044] – “The checkbox may be replaced by a field where a buyer may indicate a desired quantity of the secondary item.” [0046]).

Regarding Claim 15, Kajamohideen/Keohane teach the method of claim 1, wherein the second information on the at least one additional item includes information indicating a price to which a discount applied at a time of purchase for each additional item is applied (Keohane: “a first alternative offer illustrated at reference numeral 702 of “product 1 and “product 3' at a price dis counted by the discount rate of 10%.” Col. 12, lines 55-57 – “The general package offer illustrated at reference numeral 608 includes “product 1 and “product 2 at a price discounted by a discount rate of 10%.” Col. 12, lines 26-28 – See in Particular Figures 6-7, which illustrate such prices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kajamohideen with Keohane for the reasons identified above with respect to claim 1. 

	Regarding Claim 18, the limitations of device claim 18 are closely parallel to the limitations of method claim 1, with the additional element of a processor (Kajamohideen: Claim 12, [0050]), and are rejected on the same basis.
	
Regarding Claim 19, the limitations of CRM claim 19 are closely parallel to the limitations of method claim 1, with the additional element of a non-transitory computer-readable storage medium storing computer-readable instructions executable by a processor (Kajamohideen: Claim 20, [0050]), and are rejected on the same basis.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kajamohideen,  in view of Keohane, and further in view of Burr et al (US 20160005070 A1), hereinafter Burr.

Regarding Claim 3, Kajamohideen/Keohane teach the method of claim 1, but do not specifically teach that the third information related to the purchase of the first item set includes information related to delivery of items in the first item set, and the information related to the delivery of the items is displayed separately for each item.  
However, Burr teaches a method for promoting additional product items (Burr: Abstract), including that information related to the delivery of the items is displayed separately for each item (Burr: [0072] “FIG. 7 is an illustration of a screen image 700 of an exemplary shipping information page showing the speed of delivery options available for one of the products selected by the consumer from the collection of products selected for recommendation to the consumer” – [0073] “FIG. 8 is an illustration of a screen image 800 of an exemplary shipping information page reflecting an update in delivery date and the cost of shipping chosen for a product for which the consumer chose to change the fulfillment/delivery means”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kajamohideen/Keohane would continue to teach the presentation of information related to the purchase of the set item, except that now it would also teach that the information includes information related to the delivery of the items, displayed separately for each item, according to the teachings of Burr. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved shopping cart model for online shopping (Burr: [0037]).

Regarding Claim 11, Kajamohideen/Keohane teach the method of claim 9, but do not specifically teach providing the terminal of the user  with a third page for displaying one or more item sets included in the shopping cart list in response to a seventh input, wherein the third page displays the one or more item sets having different relation key values to be discriminated.  
However, Burr teaches a method for promoting additional product items (Burr: Abstract), including teach providing a terminal of a user with a third page for displaying the one or more item sets included in the shopping cart list in response to a seventh input, wherein the third page displays the one or more item sets having different relation key values to be discriminated (Burr: [0070] “FIG. 5 is an illustration of a screen image 500 of an exemplary order confirmation page displaying the product items selected by the consumer from a collection of product items specifically chosen for recommendation to the consumer based on personal information of the consumer, and the payment and fulfillment/delivery information,” – The prices are shown separately for each item, as seen in Fig. 5.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kajamohideen/Keohane would continue to teach the presentation of discounted price information discriminated for each item, except that now it would also teach that the information is displayed on a separate page in a shopping cart, displayed separately for each item, according to the teachings of Burr. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved shopping cart model for online shopping (Burr: [0037]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajamohideen,  in view of Keohane, and further in view of Li et al (US 20160125503 A1), hereinafter Li.

Regarding Claim 16, Kajamohideen/Keohane teach the method of claim 1, but do not specifically teach that the first page displays the at least one additional item to be arranged in a specific order, and the specific order is determined based on a degree of a discount applied at a time of purchase for each additional item.  
However, Li teaches a method for recommending product information (Li: Abstract), including that the first page displays the at least one additional item to be arranged in a specific order, and the specific order is determined based on a degree of a discount applied at a time of purchase for each additional item (Li: [0065] “the product list may particularly be a popular product recommendation list…the product information may be ranked according to … the degrees of discount”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kajamohideen/Keohane would continue to teach the first page displaying the at least one additional item, except that now it would also teach that at least one additional item would be displayed in a specific order based on degree of discount, according to the teachings of Li. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an ability to better comply with users’ requirements when presenting recommendation (Li: [0009]).

Regarding Claim 17, Kajamohideen/Keohane teach the method of claim 5, further comprising: checking bundle identification information for discriminating items having the same promotion identification information; identifying at least one representative item based on information included in the bundle identification information; and providing a terminal of a user with the at least one representative item (Kajamohideen: “rank certain items assigned to the same product identifier to indicate which should be given preferable treatment for inclusion in a bundle. The items may be ranked according to price, condition, ship ping costs, acquisition date, or the like.” [0032]), 
but do not specifically teach the identifying being based on a sales volume of the items.
However, Li teaches a method for recommending product information (Li: Abstract), including that the at least one representative item is identified based on a sales volume of the items included in the bundle identification information (Li: [0065] “product list may particularly be a popular product recommendation list, and the popular product recommendation list may be generated by performing comprehensive calculation using parameters including product sales volume, … the product information may be ranked according to the product sales Volume”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kajamohideen/Keohane would continue to teach identifying and providing of representative items determined from bundle information, except that now it would also teach that items are identified by sales volume, according to the teachings of Li. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved experience for the user (Li: [0009]).


Response to Arguments
	Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
	Applicant argues that the claims are not directed to an abstract idea, but rather present an technical improvement, stating that “the technical improvement of claim 1 is shown in the compactness of the database.” Applicant makes reference to renderings of tables not shown in the Specification or in the Figures, arguing that such tables stand “in contrast to…a conventional database.” Applicant states that the claims “present[] significantly more than the abstract idea” based on a combination of two queries tied to the database structure.
	Examine respectfully disagrees. As written, the claims do not present an improvement to database or spreadsheet technology, rather, at best, accelerating the process of bundling and recommending products “from the capabilities of a general-purpose computer.” [MPEP 2106.05(a)]. Rather than applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, the claims merely apply the abstract idea to the general field of interface and database technology [MPEP 2106.05(e)].
Claim Rejection – 35 USC §103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barthes (US 20110313882 A1) teaches systems and method for bundling goods for purchase, including viewing a main item and additional items in a shopping cart.
Chanda et al (US 8438052 B1) teaches processes for bundling items for purchase, including presenting a first page similar to that described in the independent and dependent claims.
Weinhold et al (US 20150363872 A1) teaches an interface for creating virtual bundles of products, including a first page and shopping cart page similar to those described in the independent and dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684 

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625